Citation Nr: 0633969	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  97-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected cervical strain.  

(The issue of entitlement to vocational rehabilitation 
training under Chapter 31 of Title 38 of the United States 
Code is the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  Prior to August 29, 2005, the veteran's cervical strain 
was not productive of residuals from a fracture of a cervical 
vertebra; ankylosis of the cervical spine; moderate 
limitation of motion or limitation of forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or 
intervertebral disc syndrome.

2.  As of August 29, 2005, the veteran's cervical strain was 
productive of neck pain, muscle spasm and tenderness with a 
minimal left lateral scoliosis of the cervical spine. 




CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for 
cervical strain are met as of August 29, 2005, but not 
before.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5287 through 5295 (2003); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

The veteran is service-connected for a chronic cervical 
strain.  The RO granted the veteran an increase in his 
disability rating to 10 percent under Diagnostic Code 5290, 
and the veteran has appealed that rating.  During the 
pendency of the veteran's appeal, VA twice revised the 
criteria for diagnosing and evaluating diseases and injuries 
of the spine set forth in 38 C.F.R. § 4.71a.  The first 
revision, effective September 23, 2002, amended the criteria 
for diagnosing and evaluating intervertebral disc syndrome 
under Diagnostic Code 5293.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  The second revision, effective September 26, 2003, 
changed the diagnostic codes for spine disorders to 5235 
through 5243.  In addition, spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries 
of the Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).

The Board first finds that the evidence does not support 
evaluating the veteran's cervical strain as intervertebral 
disc syndrome.  Although the medical evidence shows the 
veteran has occasionally complained of tingling and popping 
in his fingers and arms, there is no objective evidence that 
the veteran has intervertebral disc syndrome.  The medical 
evidence shows that the veteran underwent a neurology 
consultation in October 1997.  the report of that 
consultation indicates that the veteran reported having had a 
magnetic resonance imaging (MRI) study of the cervical spine 
and an electromyograph of the right upper extremity conducted 
at the VA that were normal.  The impression was chronic 
cervical and thoracic strain and myofascial pain with chronic 
muscle contraction type headaches.  No other neurologic 
findings were made.  A February 2002 report of a MRI study of 
the cervical spine failed to show any evidence of disc 
disease or exiting nerve root compromise.  Thus, the 
objective medical evidence fails to establish that the 
veteran has any neurologic manifestations from his cervical 
strain, and the Board declines evaluating the veteran's 
cervical strain under the diagnostic criteria for 
intervertebral disc syndrome.  

Prior to September 26, 2003, the cervical spine disabilities 
were also evaluated under Diagnostic Codes 5284, 5287 and 
5290.  Diagnostic Code 5284 evaluated residuals from a 
fracture of a vertebra.  A 100 percent rating was available 
for residuals with cord involvement, bedridden, or requiring 
long leg braces.  A 60 percent rating was available for 
residuals without cord involvement but with abnormal mobility 
requiring a neck brace (jury mast).  In other cases, the 
residuals of a vertebra fracture should be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).  The 
medical evidence fails to show that the veteran ever 
fractured a vertebra in his cervical spine resulting in his 
current cervical strain.  Thus evaluation of the veteran's 
cervical strain under Diagnostic Code 5284 is not warranted.

Diagnostic Code 5287 provided a 30 percent disability rating 
for favorable ankylosis of the cervical spine and a 40 
percent disability rating for unfavorable ankylosis of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2003).

Finally, Diagnostic Code 5290 provided for a 10 percent 
evaluation for slight limitation of motion of the cervical 
spine, a 20 percent evaluation for moderate limitation of 
motion of the cervical spine, and a 30 percent evaluation 
when limitation of motion was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  

As previously indicated, effective September 26, 2003, VA 
revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
This amendment to 38 C.F.R. § 4.71a changed the diagnostic 
codes for spine disorders to 5235 through 5243.  Spine 
disorders are now rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  The amended rating 
criteria now define normal range of motion for the various 
spinal segments for VA compensation purposes.  Normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexions are zero to 45 degrees, and left and right lateral 
rotations are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion are the maximum that can 
be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note (2) (2006).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide, in relevant part, a 100 percent 
rating for unfavorable ankylosis of the entire spine; a 40 
percent rating for unfavorable ankylosis of the entire 
cervical spine;  a 30 percent rating if forward flexion of 
the cervical spine is 15 degrees or less or for favorable 
ankylosis of the entire cervical spine; a 20 percent rating 
if forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees, the combined range 
of motion of the cervical spine is not greater than 170 
degrees or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis; 
and a 10 percent rating if forward flexion of the cervical 
spine is greater than 30 degrees but not greater than 40 
degrees, the combined range of motion of the cervical spine 
is greater than 170 degrees but not greater than 335 degrees 
or there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (2006).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2006).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

The Board notes that when a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process is concluded, VA will evaluate the veteran's claim 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.  In a recent 
opinion, VA's Office of General Counsel determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00.

Rating Criteria in Effect Prior to September 26, 2003

The Board finds that the preponderance of the evidence is 
against finding that the veteran's cervical strain warrants 
a disability rating in excess of 10 percent under the old 
rating criteria.  As previously indicated, evaluation under 
Diagnostic Codes 5285 and 5293 is not warranted.  
Furthermore, the medical evidence does not show that the 
veteran has had ankylosis of the cervical spine and, 
therefore, evaluation under Diagnostic Code 5287 is not 
warranted.  Thus the only diagnostic code applicable to the 
veteran's cervical spine under the old rating criteria is 
Diagnostic Code 5290 for limitation of motion of the 
cervical spine.  

The veteran underwent VA examinations in relation to his 
current claim in August 1997, December 1998, October 2001, 
December 2003 and August 2005.  Except for the August 2005 
examination, each examiner indicated that the range of 
motion testing of the veteran's neck was unreliable.  The 
August 1997 examiner stated that neck range of motion was 
measured but was not reliable because of fluctuations in the 
veteran's neck motion from formal testing and what was 
observed during distraction testing.  The December 1998 
examiner stated that the physical examination showed limited 
range of motion but the veteran's natural behavior suggested 
he had much better range of motion.  The October 2001 
examiner indicated the same behavior.  This examiner also 
noted that he could feel the veteran's resistance during 
passive range of motion but observed the veteran's 
undressing and dressing activities during which he had quite 
good range of motion of the neck although not completely 
normal.  

Again at the December 2003 examination, the examiner noted a 
huge discrepancy between the veteran's natural motion and 
his range during examination.  The examiner commented that 
the veteran had strange behaviors of scratching his left 
foot and thigh and tying his left shoe constantly during the 
examination, which he did from the sitting position.  From 
observing this, the examiner believed that the veteran had 
about 50 degrees of flexion of the neck otherwise he would 
not have been able to look at the shoestring.  In addition, 
when the examiner asked the veteran about his medical 
history, the veteran constantly tilted his head laterally at 
least 30 degrees, but on physical examination the examiner 
was only able to measure 10 degrees of lateral tilt.  In an 
addendum to his report, the examiner stated that, when he 
compared the physical findings with other documents, he 
found there was no consistency, and that the cervical spine 
range of motion was not limited during the veteran's natural 
activity but was extremely limited when examined.  Thus the 
examiner concluded that the veteran had intentionally 
limited his neck range of motion during the examination.  

Thus the results of the range of motion testing taken during 
the VA examinations in August 1997, December 1998, October 
2001 and December 2003 are unreliable for evaluating the 
limitation of motion of the veteran's cervical spine.  The 
only consistent findings shown in the medical evidence is 
that the veteran has neck pain with muscle spasms and 
tenderness of the paravertebral muscles and has at most a 
slight limitation of motion, which warrants a 10 percent 
disability rating under Diagnostic Code 5290.  A higher 
disability rating under Diagnostic Code 5290 is not 
warranted unless there is at least moderate limitation of 
motion of the cervical spine.  

Rating Criteria in Effect as of September 26, 2003

Under the current rating criteria, the Board finds that the 
preponderance of the evidence is against granting a higher 
disability rating until August 29, 2005.  As stated 
previously, the range of motion measurements shown in the 
December 2003 VA examination report are unreliable.  Thus 
those measurements cannot support a higher rating under the 
new rating criteria.  The most current VA examination was 
conducted on August 29, 2005.  At this VA examination, the 
veteran's range of motion was measured as 45 degrees of 
flexion, 45 degrees of extension, 45 degrees of left and 
right lateral flexion, and 80 degrees of left and right 
lateral rotation.  According to the current rating schedule, 
these measurements are considered normal.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2006).  A report of an x-ray taken in 
conjunction with the examination, however, revealed that the 
veteran now has a minimal left lateral scoliosis of his 
cervical spine.  Previous x-rays of record did not show any 
history of scoliosis of the cervical spine.  

A 20 percent disability rating is warranted under the current 
rating criteria when there is muscle spasm or guarding severe 
enough to result in an abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Although 
the examiner did not note any muscle spasms at the time of 
the examination, the medical evidence shows a consistent 
history of muscle spasms in the neck, including findings at 
past VA examinations.  

Thus the Board finds that the veteran's cervical strain is 
manifested by neck pain, muscle spasms, muscle tenderness and 
minimal left lateral scoliosis.  A 20 percent disability 
rating is, therefore, warranted for the veteran's cervical 
strain.  Although an effective date would not normally be 
assigned by the Board, given the long history of this case 
and the fact that the increased rating is based on very 
current findings, an effective date of August 29, 2005 is 
assigned.  This date is assigned because it is the date that 
it was first factually ascertainable that the veteran's 
cervical strain was productive of a minimal left lateral 
scoliosis of the cervical spine and thus the rating criteria 
for a 20 percent disability rating were met.  See 38 C.F.R. 
§ 3.400(o)(2) (2006).  

II.  Veterans Claims Assistance Act

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the veteran's claim was filed prior to 
the enactment of VA's current notice requirements.  Notice 
was provided to the veteran subsequent to the initial AOJ 
decision in April 2005, and the veteran's claim was 
readjudicated in a June 2005 Supplemental Statement of the 
Case.  This notice appropriately advised the veteran of all 
the Pelegrini II notice elements as listed above.  

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Moreover his claim 
was subsequently readjudicated after providing the veteran 
with an opportunity to respond to the notice.  Furthermore, 
the veteran was told it was his responsibility to support the 
claim with appropriate evidence, and he has been provided 
with the text of the relevant regulations relating to VA's 
duty to notify and assist the veteran.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices; and he has done so throughout the 
claim process.  In a November 2005 statement, the veteran 
indicated that he had no additional evidence to provide to VA 
in support of his claim.  Thus, the Board considers the 
notice requirements met, and the actions taken by VA to have 
cured the error in the timing of the notice.  Further, the 
Board finds that the purpose behind the notice requirements 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the claims file for August 1996 
through December 2005.  Private treatment records related to 
his service-connected cervical strain are in the claims file 
and appear to be complete.  The veteran was notified in the 
rating decision, Statement of the Case and Supplemental 
Statements of the Case of what evidence the RO had obtained 
and considered in rendering its decisions.  He has indicated 
that he has no additional evidence to submit.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate multiple VA examinations.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected cervical strain since he was last examined in 
August 2005.  The veteran has not reported receiving any 
recent treatment, and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.   

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for cervical strain is denied prior to August 29, 2005.  

As of August 29, 2005, entitlement to a disability rating of 
20 percent, but no higher, is granted for cervical strain, 
subject to the laws and regulations governing the award of 
monetary benefits.   



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


